Citation Nr: 1612719	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-23 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for a left knee disability.

2. Entitlement to service connection for a right knee disability to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2004 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2016, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claim file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, a brief discussion of the procedural history is necessary in this case.  The Veteran initially filed a claim of entitlement for a bilateral knee disability in June 2008.  The August 2008 rating decision granted service connection for a left knee disability and assigned a 0 percent disability rating but denied service connection for a right knee disability.  In an October 2008 statement, the Veteran requested an increased rating for his left knee disability.  The October 2008 statement was accompanied with a letter from a private physician, Dr. S.D., stating that the Veteran's bilateral knee pain was related to his military duties.  The RO treated the Veteran's statement as an increased rating claim and issued a rating decision in January 2009 continuing the Veteran's noncompensable rating for his left knee disability.

In response, the Veteran submitted a January 2009 statement disagreeing with the noncompensable rating for his left knee disability and asserted that his right knee disability is secondary to his service connected left knee disability.  The Board construes this January 2009 statement as a timely notice of disagreement with the August 2008 rating decision.  The RO has not issued a statement of the case in response.  Thus, the Board is required to remand the matter for issuance of a statement of the case addressing the claim of entitlement to service connection for a right knee disability to include as secondary to a service-connected left knee disability.  See 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, during the February 2016 hearing, the Veteran testified that he had recently began to receive treatment from the VA medical center.  He further stated that he had his first examination a few weeks prior to the hearing.  Thus, on remand, the Veteran's VA treatment records should be associated with the record.  

Finally, the Veteran has asserted that his service-connected left knee disability has worsened over the course of the appeal period.  A medical opinion is necessary to allow the Board to determine the current severity of the Veteran's service-connected left knee disability.  The Board acknowledges that the Veteran failed to report for VA examinations in November 2011 and February 2012 and indicated that he did not wish to reschedule.  However, as the Board is required to remand this case for additional treatment records, an additional attempt to procure a VA examination to assess the severity of the Veteran's service-connected left knee disability is warranted.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify the names and addresses of all VA and non-VA healthcare providers who have treated him for a left knee disability.  After receiving this information and any necessary releases, contact the named healthcare providers and obtain copies of the related treatment records which are not already in the claims folder.

2.  Issue a statement of the case addressing the issue of entitlement to service connection for a right knee disability to include as secondary to his service-connected left knee disability.  Inform the Veteran that in order to complete the appellate process for this issue, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.

3.  After the foregoing development has been completed to the extent possible, the Veteran's claims file should be forwarded to an appropriate VA physician.  Upon review of the pertinent medical history, the examiner should provide an opinion regarding the nature and severity of the Veteran's left knee disability. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and, to the extent possible, should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner also should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  After completing the above development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




